DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) filed 11/7/22 is acknowledged.  Claims 1-26 are now pending and examined on the merits after the amendments.
	Track 1 Status:  Approved.
	Terminal Disclaimer filed over U.S. Serial Number 17/512,321 (U.S. Patent Publication No: 20220133845; latter directed to methods of use; while here to products).
	Claims 1-22 are pending and examined on the merits.

Election/Restrictions - Species
Applicant’s election without traverse of the glycopeptide antibiotic species vancomycin in the reply filed on 7/11/22 is acknowledged.

Claim Rejections - 35 USC § 103 – Maintained, Modified to Address Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 and new claims 23-26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lichter et al. (U.S. Patent Publication No. 20100015263) in view of Ng (U.S. Patent Publication No. 20210236402).	
Lichter render obvious the selection of the elected species and ototoxic glycopeptide antibiotic vancomycin in combination with an ototoxic protecting agent, such as N-acetyl-methionine (without limit on form as to D or L conformation) (see e.g.  sections below):
[0228] Known ototoxic drugs include, but are not limited to, the aminoglycoside class of antibiotics (e.g. gentamicin, and amikacin), some members of the macrolide class of antibiotics (e.g. erythromycin), some members of the glycopeptide class of antibiotics (e.g. vancomycin), salicylic acid, nicotine, some chemotherapeutic agents (e.g. actinomycin, bleomycin, cisplatin, carboplatin and vincristine), and some members of the loop diuretic family of drugs (e.g. furosemide), 6-hydroxy dopamine (6-OH DPAT), 6,7-dinitroquinoxaline-2,3-dione (DNQX) or the like. 
[ ]
[0251] Some pharmaceutical agents, either alone or in combination, are ototoxic. For example, some chemotherapeutic agents, including actinomycin, bleomycin, cisplatin, carboplatin and vincristine; and antibiotics, including erythromycin, gentamicin, streptomycin, dihydrostreptomycin, tobramycin, netilmicin, amikacin, neomycin, kanamycin, etiomycin, vancomycin, metronidizole, capreomycin, are mildly to very toxic, and affect the vestibular and cochlear structures differentially. However, in some instances, the combination of an ototoxic drug, for example cisplatin, gentamicin, in combination with an otoprotectant is lessens the ototoxic effects of the drug. Moreover, the localized application of the potentially ototoxic drug also lessens the toxic effects that would otherwise occur through systemic application through the use of lower amounts with maintained efficacy, or the use of targeted amounts for a shorter period of time. 
[ ]
[0299] In some embodiments, the use of otoprotectants reduces or ameliorates hearing loss or reduction in hearing resulting from destroyed, stunted, malfunctioning, damaged, fragile or missing hairs in the inner ear. Otoprotectants include, but are not limited to, D-methionine, L-methionine, ethionine, hydroxyl methionine, methioninol, amifostine, mesna (sodium 2-sulfanylethanesulfonate), a mixture of D and L methionine, N-acetyl methionine (NAM), normethionine, homomethionine, S-adenosyl-L-methionine, diethyldithiocarbamate, ebselen (2-phenyl-1,2-benzisoselenazol-3(2H)-one), sodium thiosulfate, AM-111 (a cell permeable JNK inhibitor, (Laboratories Auris SAS)), N-acetyl-DL-methionine, S-adenosylmethionine, cysteine, homocysteine, cysteamine, N-acetylcysteine (NAC), glutathione, glutathione ethylester, glutathione diethylester, glutathione triethylester, cysteamine, cystathione, N,N'-diacetyl-L-cystine (DiNAC), 2(R,S)-D-ribo-(1',2',3',4'-tetrahydroxybutyl)-thiazolidine-4(R)-carboxyli- c acid (RibCys), 2-alkylthiazolidine 2(R,S)-D-ribo-(1',2',3',4'-tetrahydroxybutyl)thiazolidine (RibCyst), and 2-oxo-L-thiazolidine-4-carboxylic acid (OTCA), salicylic acid, leucovorin, leucovorin calcium, dexrazoxane, piracetam, Oxiracetam, Aniracetam, Pramiracetam, Phenylpiracetam (Carphedon), Etiracetam, Levetiracetam, Nefiracetam, Nicoracetam, Rolziracetam, Nebracetam, Fasoracetam, Coluracetam, Dimiracetam, Brivaracetam, Seletracetam, Rolipramand or combinations thereof. 
[ ]
   [0305] Contemplated for use with the formulations disclosed herein are agents that destroy neurons and/or otic hair cells. Accordingly, some embodiments incorporate the use of agents which fatally damage and/or induce death in the neurons and/or otic hair cells of the auris. In some embodiments, death of auris sensory cells (e.g., hair cells) treats symptoms (e.g., vertigo) associated with any otic disease or condition described herein. In some embodiments, toxicants induce chemical lesions in the ear that alleviate symptoms such as, by way of example, vertigo. In some embodiments, the agents which fatally damage and/or induce death in the neurons and/or otic hair cells of the auris are the aminoglycoside antibiotics (e.g. gentamicin, and amikacin), the macrolide antibiotics (e.g. erythromycin), the glycopeptide antibiotics (e.g. vancomycin) [ ]

Lichter also render obvious the concentration amount by weight of vancomycin (e.g. see claim 1, 0.1%-10%) as encompassing the instant range.
	Lichter does not expressly teach where the amount of N-acetyl-methionine is in the instantly claimed range of 0.1-5%.
	Ng expressly teach compositions comprising N-acetyl methionine in the range amount of 0.1 – 6% (see abstract).
	The other instantly claimed concentration forms (e.g. mg/mL) are merely routinely optimizable alternative concentration parameters (see e.g. instant claim 5).
	As for instant claim 11, Lichter teach sodium chloride (e.g. para 176) with no limits on the routinely optimizable amounts thereof for its known purpose (e.g. as a tonicity agent).  As for pH, Lichter teaches a pH of 5 (e.g. para 441).
	As for claim 19, the molar ratios of agents is standard routine optimization once the concentration amounts thereof are taught within the art, as here.
Thus, it would have been prima facie obvious based on Lichter in view of Ng to arrive at a formulation comprising the elected species glycopeptide antibiotic vancomycin and amount thereof in combination with N-acetyl-methionine for the reasons set forth in Lichter above, and in view of Ng’s teachings of the range amount of N-acetyl-methionine.  
New dependent claims 23-26 are directed to standard parenteral administration containers.  These containers, even if not expressly taught or suggested within the prior art of record were well known within the state of the art for which one or ordinary skill in the art would appreciated were open for use for such liquid compositions such as those within the prior art applied.
Response to Amendments/Arguments Tied to Amendments
	Applicant’s amendments and arguments tied to the amendments have been fully considered but not found persuasive.  The amendment to independent claims 1, 12, and 19 as well as dependent claim 17 are directed to inherent properties already present within the originally filed claim scope that do not further limit the scope thereof nor alter the prior art combination teaching/suggestion thereof.  Namely, one or ordinary skill in the art would have appreciated that the prior art product – in line with the amended claim scope – could have been administered parenterally.  Further, nothing would have prevented such from being stable for “about” 3 months (which could be “about” a few days or up to a year, under the broadest reasonable interpretation thereof) absent further evidence and/or limitations beyond those that were already present as originally filed.  As for new dependent claims 23-26, such are merely directed to standard parenteral administration containers for which the prior art of record at a minimum suggested, but even if not, are well known within the state of the art for which one or ordinary skill in the art would have appreciated were open for use for such liquid compositions such as those within the prior art applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654